Citation Nr: 0802155	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-39 611	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE


Entitlement to an initial, compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
in which the RO granted service connection and awarded an 
initial 0 percent (noncompensable) rating for bilateral 
hearing loss, effective November 23, 2004.  In September 
2005, the veteran filed a notice of disagreement (NOD) as to 
the initial rating assigned.  A statement of the case (SOC) 
was issued in November 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005. 

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In his substantive appeal and in an April 2006 letter, the 
veteran requested a Board hearing.  In a November 2006 
letter, the RO informed the appellant that a Board 
videoconference hearing had been scheduled for November 9, 
2006.  On the scheduled date of the hearing, the Board 
received a handwritten VA Form 21-4138 (Statement in Support 
of Claim) signed by the veteran requesting that his appeal to 
the Board be withdrawn.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1953 to December 1956.

2.  In November 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


